Case: 1:19-cv-OOO45 Doc. #: 1 Filed: 03/14/19 Page: 1 of 6 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
SOUTHEASTERN DIVISION

BMF, A Minor, by and through
Her Father and Next Friend,
TERRY FINLEY

Plaintiff,

VS. JURY TRIAL DEMANDED

HUAWEI TECHNOLOGIES USA, INC.

\/\_/`/\_/\./\_/\/\./\/\/\/\_/

Defendant.

COMPLAINT
JURISDICTION AND VENUE

The United States District Court for the Eastern District of Missouri, Southeast
Division, has jurisdiction in this action pursuant to 28 U.S.C. § 1332. Plaintiff is a
resident of Pemiscot County in the State of Missouri. Defendant is a foreign corporation
with headquarters in Plano, Texas. Defendant is engaged in the business of designing,
manufacturing, distributing and selling cellular phones to the general public throughout
the United States including the State of Missouri. Defendant is authorized to do business
in the State of Missouri and has The Corporation Company, 120 South Central Avenue,
Clayton MO 63105 as its registered agent. The amount in controversy is in excess of
$75,000.00 exclusive of interest and costs. Defendant is subject to the jurisdiction of this

Court pursuant to the Missouri Long Arm Statute §506.5()0 since the defendant’s tortious

Case: 1:19-cv-OOO45 Doc. #: 1 Filed: 03/14/19 Page: 2 of 6 Page|D #: 2

conduct, as described herein, occurred in the Eastern District of Missouri. The Court has
jurisdiction over the common law claims of the Plaintiff pursuant to 28 U.S.C. 1367.

Venue is proper since the Plaintiffs cause of action arose in Pemiscot County,
Missouri which is within this Court’s Southeastern Division.

THE CASE

l. Plaintiff, BMF, is the original owner of a Huawei Ascend XT2 Hl7ll
Smartphone “the phone”. On December 24, 2018 the phone was in the Plaintiff’ s pocket
when it suddenly exploded and burst into flames seriously and permanently injuring the
plaintiff

COUNT I

STRICT PRODUCT LIABILITY
DESIGN AND MANUFACTURING DEFECT

2. The Plaintiff adopts and incorporates by reference each and every statement,

averment and allegation contained herein.

3. The Defendant designed, researched, manufactured, tested, advertised,
marketed, sold and distributed the above described phone.

4. The phone assembly was in a defective condition, as described above, and
unreasonably dangerous when it was sold to Plaintiff in all respects including but not
limited to the following, to wit:

a. The subject phone had an unreasonable propensity to heat, catch fire, and/or

explode during normal foreseeable conditions;

Case: 1:19-cv-OOO45 Doc. #: 1 Filed: 03/14/19 Page: 3 of 6 Page|D #: 3

b. The subject phone was not reasonably safe in its design, including, but not
limited to, excessive overheating of the device, causing it to catch fire in the course of
intended use and in the course of non-use;

c. Defendant failed to adequately test the safety of the subject phone before and
during the design, production, and sale of the subject phone to the public and placing
them into the stream of commerce;

d. The subject phone failed to have adequate, if any, short circuit protection;

e. The subject phone failed to have adequate, if any, overload protection;

f. The subject phone failed to have adequate, if any, voltage control protection;

g. The subject phone is prone to thermal runaway;

h. Defendant failed to adequately warn of the hazards presented by the subject

phone, including, but not limited to, the risk of explosion and/or catching fire;

I. Such further defects as the discovery and evidence will reveal.

5. At the time Defendant sold the subject phone, it knew or should have known that
the subject phone could explode and/or catch fire under normal and foreseeable
circumstances, and even during non-use.

6. At the time of the incident, the subject phone was in substantially the same
condition as when it was designed, manufactured, distributed, or sold.

7. The defective and unreasonably dangerous condition of the subject phone existed
at the time it was designed, manufactured, sold, and/or distributed by the Defendant.

8. The device was used in a manner reasonably anticipated when it exploded in

Plaintiff’ s pocket

Case: 1:19-cv-OOO45 Doc. #: 1 Filed: 03/14/19 Page: 4 of 6 Page|D #: 4

9. Plaintiff was damaged as a direct and proximate result of the dangerous and
defective condition of the Huawei phone.

lO. Plaintiff suffered serious burns, permanent disfigurement, extreme physical and
mental pain and suffering, physical immobility after the phone exploded, substantial
medical expenses and diminished quality of life all to Plaintiffs damage

l l. Defendant’s conduct in the design and manufacture of the phone was willful,
wanton and in reckless disregard for the safety of Plaintiff.

WHEREFORE, Plaintiffs pray judgment against Defendant, under Count l
herein, in an amount that is fair and reasonable in excess of $25,000.00 as and for actual
damages and in an amount that is fair and reasonable as and for punitive damages, their
costs herein expended and for such other and further relief the Court may deem just and
equitable in the premises.

COUNT II
NEGLIGENT DESIGN AND MANUFACTURE
l2. The Plaintiff adopts and incorporates by reference each and every statement,
averment and allegation contained herein.
13. Defendant had a duty to exercise reasonable care in designing, manufacturing,
marketing, supplying, selling, leasing, or otherwise distributing and placing in the stream
of commerce cellular devices, including the subject phone at issue in this lawsuit

Defendant had a duty to take all reasonable steps necessary to manufacture, promote,

Case: 1:19-cv-OOO45 Doc. #: 1 Filed: 03/14/19 Page: 5 of 6 Page|D #: 5

and/or sell a product that was not unreasonably dangerous to consumers and users of the phone.

14. Defendant designed, manufactured, assembled, sold, and distributed the subject
phone in the regular course of its business.

15. Defendant failed to exercise ordinary care thereby breaching its duty to Plaintiff
and to others in all respects including but not limited to the following, to witt

a. Defendant negligently and carelessly designed, manufactured, marketed,
distributed and/or sold a defectively designed and unreasonably dangerous phone;

b. Defendant negligently and carelessly failed to design subject phone such that it
would not overheat and catch fire during normal and foreseeable use;

c. Defendant negligently and carelessly failed to design the subject phone such that
it would not explode during normal and foreseeable use;

d. Defendant negligently and carelessly failed to adequately test the safety of the
subject phone before and during the design, production, and sale of the subject
phone to the public and placing them into the stream of commerce;

e. Defendant negligently and carelessly failed to adequately warn of the hazards
presented by the subject phone, including but not limited to the risk of tire and
explosion;

f. Such further negligence as discovery and the evidence will reveal.

16. Plaintiff suffered serious burns, permanent distigurement, extreme physical and
mental pain and suffering, physical immobility after the phone exploded, substantial

medical expenses and diminished quality of life all to Plaintiffs damage

Case: 1:19-cv-OOO45 Doc. #: 1 Filed: 03/14/19 Page: 6 of 6 Page|D #: 6

17. Defendant’s conduct in the design and manufacture of the phone was willful,
wanton and in reckless disregard for the safety of Plaintiff.

WHEREFORE, Plaintiffs pray judgment against Defendant, under Count Il, herein,
in an amount that is fair and reasonable in excess of $25,000.00 as and for actual damages
and in an amount that is fair and reasonable as and for punitive damages, their costs herein
expended and for such other and further relief the Court may deem just and equitable in

the premises

MCDONNELL & MCDONNELL

/s/Bernard P. McDonnell MBE 27372

/s/lees D. McDonnell MBE 66721
231 S. Bemiston Suite 800

Clayton, MO 63105

314 721-3 898

314 854-1386 (Fax)

Attomey for Plaintiffs
bpm@mcdonnellandmcdonnell.com
mdm@mcdonnellandmcdonnell.com

